Citation Nr: 1110472	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-11 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as a result of Agent Orange exposure. 

2.  Entitlement to secondary service connection for hypertension. 

3.  Entitlement to secondary service connection for bilateral cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1964 to August 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issues of entitlement to secondary service connection for hypertension and entitlement to secondary service connection for bilateral cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on the USS Tripoli and the USS Valley Forge set foot onto the shores of Vietnam.

2.  The Veteran is presumed to have been exposed to Agent Orange.

3.  There is competent evidence that the Veteran was diagnosed with diabetes mellitus in 2005.  Diabetes mellitus is a presumptive disease associated with Agent Orange exposure.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus to include as due to exposure to Agent Orange have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

The Veteran contends that he is entitled to service connection for diabetes mellitus on a presumptive basis due to herbicide exposure.  The Veteran served on the USS Tripoli as noted on his DD 214, and he also served on the USS Valley Forge.  His MOS was operating room tech.  The Veteran states that he was in country in South Vietnam on September 21 and 22, 1967 at Na Trang Air Base and Harbor Masters Base; that he was in Phu Bye Chi Lai and Quang Nong Airbases on September 22, 1967; that he was at Da Nang Air Base awaiting transport to the USS Tripoli on September 22, and 23, 1967; that in late August and early September 1968 he spent two days prior and four days after R&R at DaNang Air Base; and that on September 26, 1968 he was at DaNang Air Base for transport back to the United States.  (See, December 2005 statement).  He contends that he was thus exposed to Agent Orange.  He has also stated that he treated injured soldiers and was exposed to their clothing when they were brought aboard ship off the waters of Vietnam and that the drinking water was contaminated with Agent Orange as well.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for Veterans who served in the Republic of Vietnam.  The list of these diseases diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), the Veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In an attempt to verify the Veteran's allegation of visitation in the Republic of Vietnam, VA obtained service records including personnel records, and deck logs; however the records did not verify in-country service in Vietnam.  They showed that the Veteran did serve on the USS Tripoli from September 23, 1967 to November 29, 1967 and on the USS Valley Forge from November 29, 1967 to August 12, 1968.  The NARA noted in November 2009 that the ship's deck log does not provide information placing individuals on the ship or those who departed the ship and may have set foot in Vietnam.  However, the deck logs did show that the USS Tripoli was in DaNang Harbor from time to time.  In April 2010, VA issue a memorandum of a formal finding of a lack of information required to corroborate in country Vietnam service.  It was noted that the information provided was insufficient to send to the JSRRCC and to allow for a meaningful search of NARA records.  

Since then, the Veteran has submitted statements in support of his claim which have corroborated the Veteran's assertion that he went ashore.  In September 2010, the Veteran's mother reported that she remembered getting letters from the Veteran and that in one he noted that he flew to Vietnam and spent one night at Na Trand and that the next day he went to DaNang and spent the night at DaNang Navy Base when he was then taken by ship to the USS Tripoli.  He also submitted a statement from a service comrade dated in September 2010 in which he stated that he served with the Veteran in Vietnam from late 1967 to late 1968.  He reported that they both had R&R at the same time.  He stated that they were flown to DaNang by helicopter, went their separate ways for R&R and returned to Tien Sha where they remained for several days.  He stated that he remembered that during that time, the Veteran was "written up" by the Shore Patrol because his hair was too long.  

Further, during his personal hearing before the undersigned, the Veteran's brother testified that he remembered his father reading a letter from the Veteran and his father stated that for some reason the Veteran was in out on a medical trip and was in DaNang walking around.  He father reported that the Veteran indicated that they could not get him on a ship and that he complained that he had joined the Navy and was not supposed to be on land.  The Veteran provided testimony to the undersigned at a video conference hearing in September 2010, where he reiterated these facts. 

Based on the Board's review of the evidence, the Veteran's statements and the statements from his mother and his service comrade, as well as his testimony and the testimony of his brother, are consistent with the circumstances of his service and with information contained in the ships log.  The Board has no reason to doubt the Veteran's credibility or the credibility of his mother, brother or service comrade, and it appears at least as likely as not that he went ashore in the course of his duties.  Thus the Board concludes that he served on the land mass of Vietnam in the course of his duties as a member of the USS Tripoli.  Thus, exposure to Agent Orange is presumed.

The evidence of record clearly shows the Veteran was diagnosed with diabetes mellitus.  In March 2005, private records show a finding that the Veteran is diabetic.  In May 2005 on VA outpatient treatment diabetes mellitus was diagnosed and the Veteran provided a history at that time of being diagnosed 1985 but having no treatment for the disorder.  Treatment records thereafter show diagnoses of diabetes mellitus.  Thus a current disorder is documented.  Applying the law to the facts in this case, and resolving reasonable doubt in favor of the Veteran, entitlement to service connection for diabetes mellitus on a presumptive basis is warranted.  See 38 C.F.R. §§ 3.307, 3.309. 


ORDER

Entitlement to service connection for diabetes mellitus as a result of Agent Orange exposure is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that his currently diagnosed hypertension and bilateral cataracts are related to his diabetes mellitus.  Given that the Board has granted service connection for diabetes mellitus a medical opinion must be obtained to determine the etiology of the current hypertension and bilateral cataracts to include the relationship, if any, between the disorders and the service-connected diabetes.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA heart and eye examinations to determine the nature and etiology of his hypertension and his bilateral cataracts.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The heart examiner should offer an opinion regarding the etiology of the Veteran's hypertension to include whether it is at least as likely as not, (a 50 percent probability or greater) that the currently diagnosed hypertension is related to service or to the service-connected diabetes mellitus.  Complete rationale must be provided for all findings and conclusions reached.  

The eye examiner should offer an opinion regarding the etiology of the Veteran's bilateral cataracts, to include whether it is at least as likely as not, (a 50 percent probability or greater) that the currently diagnosed bilateral cataract disorder is related to service or to the service-connected diabetes mellitus.  Complete rationale must be provided for all findings and conclusions reached.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


